Citation Nr: 0715489	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-37 965A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from January 1962 to December 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

In February 2007, a videoconference hearing was held before 
the undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  By a decision in May 1996, the RO denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  She did not perfect an appeal.

2.  Evidence received since May 1996, by itself or in 
connection with evidence previously assembled, raises a 
reasonable possibility of substantiating the claim for 
service connection for the cause of the veteran's death.  

CONCLUSIONS OF LAW

1.  The May 1996 RO decision denying service connection for 
the cause of the veteran's death is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.1103 (2006).  

2.  New and material evidence having been received, the claim 
of entitlement to service connection for the cause of the 
veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
was enacted on November 9, 2000.  Since that time, the VCAA 
has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, & 5126.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA and to those claims which were filed before the date of 
enactment but which were not yet final as of that date.  The 
Board has considered this new legislation but finds that, 
given the favorable action taken herein, no discussion of the 
VCAA is required.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  


Background

A death certificate shows that the veteran died in March 
1995, at age 52, due to cerebral metastasis with seizures, 
due to diffusely metastatic lung cancer.  Service connection 
was not in effect for any disabilities at the time of the 
veteran's death.  It is asserted that the veteran's fatal 
cancer was caused by exposure to ionizing radiation while 
serving on Johnston Island from November 1962 to December 
1965.  

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  In order to 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2006).  

The record reflects a previous decision on the appellant's 
claim for service connection for the veteran's death by the 
RO, in May 1996.  The appellant did not perfect a timely 
appeal.  Decisions of the RO which are not appealed are 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2006).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim will be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  

The current claim was received in April 2003.  Effective for 
claims filed after August 29, 2001:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  



Analysis

In reviewing the record for new and material evidence, the 
Board notes that service connection for a disorder which is 
claimed to be attributable to radiation exposure during 
service can be accomplished in three different ways.  See 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 
F.3d. 1239 (Fed. Cir. 1997).  

First, there are certain types of cancer, including lung and 
brain cancer, which will be presumptively service connected, 
if the veteran participated in certain listed radiation risk 
activities.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d)(2)(xviii and xx).  The radiation risk activities 
included Operation DOMINIC I through December 31, 1962.  
38 C.F.R. § 3.309(d)(3)(iv)(R).  They also include a 6 month 
period following the official operational period.  38 C.F.R. 
§ 3.309(d)(3)(iv)(B).  That would cover the period through 
June 1963.  However, since the veteran arrived on Johnston 
Island in November 1964, according to his March 1995 
statement, that would put his participation after the 
radiation risk period recognized by the regulation, so he 
would not qualify for a presumption under Section 3.309.  The 
Board's review does not disclose any new and material 
evidence which would put the veteran within the presumptions 
of Section 3.309.  

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  The 
list includes lung cancer, brain tumors, and any other type 
of cancer and thus covers the veteran's fatal cancers.  
38 C.F.R. § 3.311(b)(2)(iv, xx, xxiv).  Subsection 3.311(b) 
further states that, if the veteran has one of these 
radiogenic diseases, a dose estimate should be obtained and 
the case will be referred to the VA Under Secretary for 
Benefits for review as to whether sound scientific medical 
evidence supports the conclusion that it is at least as 
likely as not that the veteran's disease resulted from 
radiation exposure during service.  Upon RO request, in 
October 2003, the Defense Threat Reduction Agency (DTRA) 
(previously the Defense Nuclear Agency (DNA)) responded that 
it did not have exposure information for the veteran.  Here, 
again, the Board's review does not disclose any new and 
material evidence which would put the veteran within the 
presumptions of Section 3.311.  

The third way to establish service connection would be by 
showing service connection without the regulatory 
presumptions.  Direct service connection can be established 
for a disorder claimed to be a result of exposure to ionizing 
radiation by "show[ing] that the disease or malady was 
incurred during or aggravated by service, a task which 
includes the difficult burden of tracing causation to a 
condition or event during service."  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

When the case was previously denied, there was evidence of 
the fatal disability and the veteran had reported exposure to 
radiation during his service on Johnston Island; however, 
there was no competent medical evidence linking the two.  The 
record now contains medical opinions from two private 
physicians which link the veteran's fatal cancers to 
radiation exposure while on Johnston Island.  These medical 
opinions are new, having not been previously submitted to 
agency decisionmakers.  They are also material in that, by 
themselves or when considered with previous evidence of 
record they relate to an unestablished fact necessary to 
substantiate the claim.  They are neither cumulative nor 
redundant of evidence of record at the time of the last prior 
final denial of the claim sought to be reopened.  They raise 
a reasonable possibility of substantiating the claim.  
Consequently, these private medical opinions are new and 
material evidence.  38 C.F.R. § 3.156(a).  This new and 
material evidence requires that the claim be reopened.  
38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened.  To that extent, the appeal is 
granted.  


REMAND

The appellant has submitted an internet printout, dated 
September 2004.  It reports that Johnston Island was used as 
a launch site in 1962 for high altitude nuclear missile 
explosions.  However, one blew-up on the launch pad and two 
others above the island, contaminating the soil with 
plutonium.  45,000 Metric tons of contaminated soil were 
reportedly put behind a fenced area on the island.  

In October 2003, the RO attempted to confirm the veteran's 
exposure, noting that although the veteran was not present at 
any tests, the RO was attempting to comply with its duty to 
assist the appellant in the development of her claim.  The 
reply from DTRA was less than adequate.  First, it assumed 
that the veteran was stationed at Eniwetok Atoll, rather than 
Johnston Island.  Second, it pointed out that the requested 
information was not within the scope of the Nuclear Test 
Personnel Review (NTPR) program.  

While the information requested may not be within the scope 
of the NTPR program, DTRA is reportedly in charge of 
organizing the clean-up of Johnston Island (November 7, 2000, 
story in planetarc.com (Reuters News Service)).  While the 
requested information may not be in the office which usually 
responds to VA requests, it seems likely that the necessary 
information is somewhere in DTRA.  VCAA compels VA to 
continue its efforts to obtain radiation data from DTRA.  

Accordingly, the issue of entitlement to service connection 
for the cause of the veteran's death is REMANDED for the 
following action:

1.  The agency of original jurisdiction 
(AOJ) should contact DTRA.  Explain 
that VA needs to know the radiation 
exposure dose estimate for individuals 
on Johnston Island, in the Johnston 
Atoll, Hawaiian Islands, following 
return to the island after clean-up 
following the aborted DOMINIC shots in 
1962.  More specifically, if available, 
a dose estimate or general exposure 
information is needed for personnel on 
the island from November 1964 to 
December 1965.  The DTRA office 
contacted should be asked that, if it 
does not have the requested 
information, the request should be 
forwarded to the appropriate DTRA 
office.  

2.  Any radiation information obtained 
from DTRA should be forwarded to the 
Under Secretary for Benefits for 
further consideration in accordance 
with 38 C.F.R. § 3.311(c).  

3.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the appellant, 
she and her representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
appellant and her representative should 
be afforded the applicable time period 
in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


